Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
21, 2013.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-13-00396-CV



                 IN RE VN PRINTING COMPANY, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-03463

                    MEMORANDUM OPINION

      On May 7, 2013, relator VN Printing Company filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Brent
Gamble, presiding judge of the 270th District Court of Harris County, to vacate his
order requiring the plaintiffs’ depositions to be taken via the internet.

      Relator has not established entitlement to the extraordinary relief of writ of
mandamus. Accordingly, we deny relator’s petition for writ of mandamus.

                                               PER CURIAM



Panel consists of Justices Brown, Christopher, and McCally.




                                           2